    8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 1 of 7 - Page ID # 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BATTLE-ABC, LLC,                                          
                                                Case No. ________________

                  Plaintiffs,
                                                       COMPLAINT
      vs.
                                               DEMAND FOR JURY TRIAL
SOLDIER SPORTS, LLC

                  Defendant

      Plaintiff Battle-ABC, LLC (“Battle-ABC”) alleges as follows:

                                INTRODUCTION

      1. Battle-ABC manufactures and sells a revolutionary mouth and lip

guard, the “Oxygen Lip Protector,” which protects the teeth and lips of athletes

engaged in physical activities.     In addition, the Oxygen Lip Protector is

designed in such a way to allow a user to have unobstructed breathing while

the mouth guard is in place, and similarly, to allow a user to re-hydrate while

wearing the mouth guard.

      2. The Oxygen Lip Protector is protected by a broad range of intellectual

property rights, including utility patents, trademark and trade dress rights.

      3. The Defendant, Soldier Sports, LLC, is owned and/or managed by one

of the inventors of the Oxygen Lip Protector, Jeffrey Evans (“Evans”).

      4. Evans transferred his interest in the patents in suit and is well aware

of their existence and claims. Nonetheless, through an enity he controls,

Defendant Soldier Sports, Evans is selling and offering for sale lip protectors,

knowing that these products infringe upon the rights of Battle-ABC.
    8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 2 of 7 - Page ID # 2



      5. Through this action, Battle-ABC seeks to stop Soldier Sports’ illegal

conduct and to obtain damages and equitable relief for the intellectual property

violations that have occurred to date.

                                 THE PARTIES

      6. Battle-ABC is a Nebraska limited liability company having its

principal place of business in Omaha, Nebraska.

      7. Soldier Sports is a Nebraska limited liability company having its

principal place of business in Omaha, Nebraska.

                           JURISDICTION AND VENUE

      8. The Court has subject matter jurisdiction under 28 U.S.C. § 1331

(federal question) and 28 U.S.C. § 1338(a) (any Act of Congress relating to

patents or trademarks).

      9. This Court has personal jurisdiction over Soldier Sports because it

has committed and continues to commit acts of infringement in violation of 35

U.S.C. § 271 and places the Accused Products into the stream of commerce,

with the knowledge or understanding that such products are sold in this

District. The acts of infringement by Soldier Sports cause injury to Plaintiff

within this District. Soldier Sports is incorporated and has its principal place

of business in Nebraska.

      10.   Venue is proper within this District under 28 U.S.C. §§ 1391 (b)

and (c) because Soldier Sports is deemed to reside in this District and offers for

sale in this District products that infringe the Plaintiff’s patents. In addition,




                                         -2-
    8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 3 of 7 - Page ID # 3



venue is proper because Plaintiff’s principal place of business is in this District

and Plaintiff has suffered harm in this District.

                                 BACKGROUND

      11.    Battle-ABC designs and sells a range of athletic equipment and

apparel, including mouth and lip guards.

      12.    In or around 2011, a predecessor to Battle-ABC developed an

innovative and distinctive design for athletic mouth guards, the Oxygen Lip

Protector.   Until the Oxygen Lip Protector was developed, most lip protector

mouth guards were compromised of one solid piece of molded plastic with very

small or no breathing holes.

      13.    Battle-ABC is a successor in interest to all intellectual property

rights associated with the Oxygen Lip Protector.

      14.    Battle-ABC’s intellectual property rights for the Oxygen Lip

Protector include the following patents (the “Asserted Patents”):

      Patent Number                        Title
      8,931,488    (the   “’488    Patent” Mouth Guard with Breathing and
      (attached hereto as Exhibit A)       Drinking Aperture

      9,333,413    (the   “’413    Patent) Mouth Guard with Breathing and
      (attached hereto as Exhibit B)       Drinking Aperture


                 INFRINGEMENT OF PLAINTIFF’S PATENTS

      15.    Soldier Sports causes the manufacture and/or import of, and sells

or offers for sale, a range of products known as the Elite Air Lip Protector

(collectively known as the “Accused Products”).




                                        -3-
    8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 4 of 7 - Page ID # 4



      16.   Soldier Sports’ infringement of the Asserted Patents provides

Soldier Sports with a considerable competitive advantage over non-infringers.

Soldier Sports has not obtained permission from Plaintiff to use the inventions

claimed in the Asserted Patents.

    FIRST CLAIM FOR RELIEF – INFRINGEMENT OF THE ‘488 PATENT

      17.   Plaintiff realleges paragraphs 1 through 16 of the Complaint.

      18.   The ‘488 Patent was duly and legally issued by the United States

Patent and Trademark office on January 13, 2015 after full and fair

examination. Battle-ABC is the owner of the ‘488 Patent.

      19.   Claim 1 of the ‘488 Patent recites a number of elements, including

“a pair of planar, spaced-apart molar receiving members”; “an outer wall”; “a

conduit extending between the inner and outer walls”; and “a fluid gap.”

      20.   Soldier Sports has made, used, sold, and/or imported mouth

guard products, including at least the Accused Products, that infringe at least

claim 1 of the ‘488 Patent under 35 U.S.C. § 271(a).

      21.   The Accused Products, as shown herein, include “a pair of planar,

spaced-apart molar receiving members”; “an outer wall”; “an inner wall”; “a

conduit extending between the inner and outer walls”; and “a fluid gap” as

recited by claim 1 of the ‘488 Patent.

      22.   Soldier Sports had actual notice of the ‘488 Patent at least as early

as 2015.

      23.   On    information   and      belief,   Soldier   Sports   had   actual   or

constructive notice of the ‘488 Patent at least as early as May 2016.



                                          -4-
    8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 5 of 7 - Page ID # 5



        24.   Through its principal Jeff Evans, Soldier Sports was aware of the

application that matured into the ‘488 Patent from its inception.

        25.   Through its principal Jeff Evans, Soldier Sports had actual or

constructive knowledge of the patent application that matured into the ‘488

Patent, and/or of the ‘488 Patent, prior to the filing of the present lawsuit.

  SECOND CLAIM FOR RELIEF – INFRINGEMENT OF THE ‘413 PATENT

        26.   Plaintiff incorporates and realleges paragraphs 1 through 25 of this

Complaint.

        27.   The ‘412 Patent was duly and legally issued by the United States

Patent and Trademark Office on May 10, 2016 after full and fair examination.

Battle-ABC is the owner of the ‘413 Patent.

        28.   Claim 1 of the ‘412 Patent recites a number of elements, including:

“a pair of spaced-apart molar receiving members”; “an outer wall”; “an inner

wall”; “a conduit extending between the inner and outer walls”; and “a fluid

gap.”

        29.   Soldier Sports has made, used, sold, and/or imported mouth

guard products, including at least the Accused Products, that infringe at least

claim 1 of the ‘413 Patent under 35 U.S.C. §271(a).

        30.   The Accused Products include “a pair of planar, spaced-apart

molar receiving members”; “an outer wall”; “an inner wall”; “a conduit

extending between the inner and outer walls”; and a “fluid gap” as recited by

claim 1 of the ‘413 Patent.




                                        -5-
       8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 6 of 7 - Page ID # 6



         31.   Through its principal Jeff Evans, Soldier Sports had actual or

constructive notice of the ‘413 Patent, or the application that matured into the

‘413 Patent, from its inception.

                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief as follows:

            a. A judgment that Soldier Sports has infringed one or more claims of

each of Plaintiff’s Asserted Patents.

            b. An order and judgment preliminarily and permanently enjoining

Soldier Sports and its officers, directors, agents, servants, employees, affiliates,

attorneys, and all others acting in privity or in concert with them, and their

parents, subsidiaries, divisions, successors and assigns from further acts of

infringement of the Asserted Patents.

            c. A judgment awarding Plaintiff all damages adequate to compensate

for Soldier Sports’ infringement of the Asserted Patents, and in no event, less

than a reasonable royalty for Soldier Sports’ acts of infringement, including all

pre-judgment and post-judgment interest at the maximum rate permitted by

law.

            d. Increased damages, in an amount equal to up to three times the

amount found or assessed, pursuant to 25 U.S.C. § 289, in view of the

egregious      behavior   of   the   Defendant,   namely,   its   principal's   knowing

infringement of the Asserted Patents by virtue of his having assigned the

Asserted Patents after contributing to their invention;

            e. Costs of suit and reasonable attorneys’ fees.



                                           -6-
      8:18-cv-00508-LSC-SMB Doc # 1 Filed: 10/26/18 Page 7 of 7 - Page ID # 7



              f. Any other remedy to which Plaintiff may be entitled.

                               Request for Place of Trial

         Pursuant to NECivR 40.1(b), Battle-ABC requests trial of this matter at

Omaha.

         DATED this 26th day of October, 2018.

                                                 BATTLE-ABC, LLC, Plaintiff


                                         By:     s/ Richard P. Jeffries
                                                 Richard P. Jeffries (#20089)
                                                 CLINE WILLIAMS WRIGHT
                                                 JOHNSON & OLDFATHER, L.L.P.
                                                 Sterling Ridge
                                                 12910 Pierce Street, Suite 200
                                                 Omaha, NE 68144
                                                 (402) 397-1700
                                                 rickjeffries@clinewilliams.com



4831-6310-9496, v. 1




                                           -7-
